Case 2:20-cv-00974-GRB-AKT Document 28 Filed 06/19/20 Page 1 of 1 PageID #: 104




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  TONY CACCAVALE, ANTHONY
  MANGELLI, and DOUGLAS SORBIE,
  individually and on behalf of all others          Civil Action No.: 20-CV-00974 (GRB)(AKT)
  similarly situated,

                    Plaintiffs,                     RULE 7.1 DISCLOSURE STATEMENT
                    v.                              OF UNISYS CORPORATION

  HEWLETT-PACKARD COMPANY A/K/A
  HP INC., HEWLETT PACKARD
  ENTERPRISE COMPANY and UNISYS
  CORPORATION,

                   Defendants.


     Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Unisys Corporation (“Defendant”)

 states that it is publicly traded and has no parent corporation. BlackRock, Inc., a publicly traded

 company, is the only publicly held corporation which holds more than 10% of Defendant’s stock.

 June 19, 2020


                                                      EPSTEIN BECKER & GREEN, P.C.

                                                      /s/ Jeffrey H. Ruzal
                                                      Jeffrey H. Ruzal, Esq.
                                                      Kenneth W. DiGia, Esq.
                                                      875 Third Avenue
                                                      New York, NY 10022
                                                      Tel: (212) 351-4500
                                                      Fax: (212) 878-8600
                                                      jruzal@ebglaw.com
                                                      kdigia@ebglaw.com
                                                      Attorneys for Defendant Unisys Corporation




 Firm:50802089v1
